The verdict was authorized by the evidence; and the special assignments of error show no cause for a reversal of the judgment.
                         DECIDED JUNE 17, 1941.
Walter Forster was indicted for assault and battery. The indictment contained nine counts. Counts 1, 3, 5, 6, 7, and 9 were nolprossed. The jury found the defendant guilty on count 4, and not guilty on counts 2 and 8. His motion for new trial was overruled, and he excepted. Count 4 charged that the defendant, in Fulton County, Georgia, on March 21, 1938, committed an assault and battery upon Bert Harris, by striking and beating him with a heavy leather strap, and that "the perpetrator of said offense was unknown until March 24, 1940." This is virtually a companion case of Eidson v. State,65 Ga. App. 119 (15 S.E.2d 452). The opinion in that case, by Gardner, J., is a well-considered and exhaustive exposition of the law applicable to the facts of that case, and in principle is controlling in the instant case, the facts of both cases, including the assignments of error, both general and special, being very similar, and in principle identical. However, if any of the grounds of the motion for new trial are not controlled by the decision in the Eidson case, those grounds are without substantial merit. The verdict was amply authorized by the evidence, and the refusal of a new trial was not error for any reason assigned.
Judgment affirmed. MacIntyre and Gardner, JJ., concur. *Page 124